UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6495



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ERROL ANTHONY LLOYD, a/k/a Teech,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Chief
District Judge. (CR-96-463-A, CA-00-1176-AM)


Submitted:   May 30, 2002                   Decided:    June 7, 2002


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Errol Anthony Lloyd, Appellant Pro Se. Thomas More Hollenhorst,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Errol Anthony Lloyd seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2001) and his motion for reconsideration.   We have reviewed

the record and the district court’s opinions and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.   United

States v. Lloyd, Nos. CR-96-463-A; CA-00-1176-AM (E.D. Va. Jan. 4,

2002; filed Feb. 11, 2002 & entered Feb. 12, 2002).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2